Citation Nr: 1037212	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  98-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected amenorrhea and pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 
1994.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, in which service connection for amenorrhea and pelvic 
inflammatory disease was granted and a noncompensable disability 
rating was assigned.  The Veteran appealed the disability rating 
assigned.  The case was subsequently transferred to the 
jurisdiction of the Atlanta, Georgia RO.

The Veteran testified before the undersigned in July 2008.  A 
transcript of the hearing is associated with the claims file.

The Board remanded the claim for further development in October 
2004 and September 2008.  That development having been completed, 
the case is now again before the Board.


FINDING OF FACT

The medical evidence establishes that the Veteran's amenorrhea 
and pelvic inflammatory disease is most appropriately classified 
as severe, and that the Veteran is on continuous treatment that 
does not control this disability.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation 
of 30 percent for amenorrhea and pelvic inflammatory disease have 
been met from the date of service connection.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.116a, Diagnostic Code 
7614 (1994); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7614 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  In considering the severity of a disability, it is 
essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, 
appropriate when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant different 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where a law or regulation changes during the pendency of a claim 
for an increased rating, VA must consider whether the revised or 
the old criteria are more favorable to the Veteran.  If the 
revised version of the regulation is more favorable, however, the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of the change.  
See VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); see also 38 
C.F.R. §3.114 (2009).

Service connection for amenorrhea and pelvic inflammatory disease 
was granted by a May 1995 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.116, Diagnostic Code 
7614 (1994), effective June 30, 1994.  This diagnostic code 
applied to salpingitis (inflammation of the uterine tube) and 
assigned ratings pursuant to a general rating schedule. 

Prior to May 22, 1995, mild salpingitis was assigned a 
noncompensable evaluation, moderate symptoms warranted a 10 
percent evaluation, and severe symptoms, such as chronic 
residuals of infections, burns, chemicals, foreign bodies, etc., 
warranted a 30 percent evaluation.  38 C.F.R. § 4.116a, 
Diagnostic Code 7614 (1994).  

During the pendency of the appeal, substantive changes were made 
to the schedule of ratings for gynecological conditions.  The 
changes became effective on May 22, 1995.  See 60 Fed. Reg. 
19,851 (1995).  The current 38 C.F.R. § 4.116, Diagnostic Code 
7614 (2009), assigns ratings for disease, injury, or adhesions to 
the fallopian tube based on a General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs.  This formula 
assigns a noncompensable rating for symptoms that do not require 
continuous treatment.  A 10 percent evaluation is assigned for 
symptoms that require continuous treatment, and a 30 percent 
rating is given for symptoms not controlled by continuous 
treatment.  

The Veteran's post-service medical records include numerous 
instances of her having sought treatment for her amenorrhea and 
pelvic inflammatory disease.  Among these, a June 1995 VA medical 
record reflects that the Veteran was prescribed Provera for ten 
days for her amenorrhea.  An August 1996 notes she was going 
through Provera withdrawal.  An April 1998 record reflects that 
she was assessed as having secondary amenorrhea, hirsutism and 
clitoromegaly, and vaginal candidiasis and was prescribed 
Terconazole and Prempro.  A September 2000 record notes that the 
Veteran was prescribed Spironolactone and another medication 
following an annual gynecological examination.  An October 2000 
record notes that the Veteran complained of stomach cramps, 
tenderness in the breasts, and lower pelvic area cramps with back 
pain.  She was told to take some Naprosyn and could use a heating 
pad.  

Records from a December 2003 gynecology appointment show that the 
Veteran was being given hormones.  It noted that she was given 
Provera to induce her menstrual cycle and was then to follow with 
Clomid.  An April 2004 note indicates the Veteran had also 
started Metformin but stopped when she was no longer interested 
in conceiving.  A July 2008 record reflects that the Veteran was 
treated with Terazol 3 for candidiasis of the vulva and vagina.  

An August 2006 VA examination report states that the Veteran has 
been treated for amenorrhea with combined oral contraceptives at 
times when she was not actively trying to conceive.  She was 
started on Metformin in April 2006 for presumed hyperinsulinemia 
and has also been treated with Aldactone for hirsutism throughout 
the years.  She had undergone infertility treatment with an 
ovulation induction agent to attempt to get pregnant.  At the 
time of this examination, she had had four unsuccessful attempt 
to get pregnant and was undergoing a similar treatment.  The 
examiner noted the Veteran's prior diagnosis of pelvic 
inflammatory disease with positive gonorrhea test in February 
1991.  There was no obvious evidence of tubal damage.  The 
examiner concluded that the Veteran was suffering from primary 
infertility from longstanding presumed polycystic ovarian 
syndrome.  It was noted that "She has the classic clinical signs 
of the disease that include hirsutism, oliogomenorrhea or 
amenorrhea with lab values that are consistent with significantly 
elevated LH and all other values [within normal limits]."

The Veteran testified at her July 2008 hearing that she sees her 
doctor for problems related to amenorrhea and inflammation of the 
fallopian tubes two or three times per year.  She stated that the 
doctor gives her medicine to attempt to cause ovulation so she 
can have her menstrual cycle.  She described her pregnancy and 
the extremely premature birth of her son due to premature 
dilation of her cervix.  She stated she believes that there is a 
relationship between this and trauma that was caused to her 
uterus by in-service sexual assaults.  

Based on the Veteran's hearing testimony, including the fact that 
she had not undergone a VA examination since her pregnancy, the 
Board found it necessary to remand for a new VA examination.  The 
September 2008 Board remand directed that the Veteran be 
scheduled for an examination to determine the nature and extent 
of the service-connected amenorrhea with pelvic inflammatory 
disease.  Given the sensitive nature of the issue on appeal and 
the length of time that the Veteran's appeal had been active, the 
Board was reluctant to subject the Veteran to any unnecessary 
development.  It ultimately determined that a remand was 
necessary in order to ensure the most accurate rating of the 
Veteran's amenorrhea with pelvic inflammatory disease.  

Unfortunately, the resulting May 2010 VA examination report is 
patently inadequate for purposes of rating the Veteran's 
disability.  It is unclear whether the VA examiner even examined 
the Veteran in connection with the May 2010 opinion, as the May 
2010 report merely directs the reader to review the August 2006 
report.  The sentence that may most charitably be interpreted as 
a description of the Veteran's current symptomatology appears 
almost word-for-word in the August 2006 report.  ("She has the 
classic clinical signs of the disease that include hirsutism, 
oliogomenorrhea or amenorrhea with labs values that are 
consistent with significantly elevated LH and all other values 
[within normal limits].")  This sentence is included toward the 
beginning of a brief description of the Veteran's recent medical 
history and does not appear to be describing a new examination.  
Even if this statement was describing a current examination, it 
is so cursory that it offers no useful information on which to 
evaluate the Veteran's disability.  

Nor is there any indication that the examiner was aware of the 
pertinent rating criteria, either old or new.  With respect to 
the old criteria, the examiner offered no assessment as to the 
severity of the Veteran's amenorrhea and pelvic inflammatory 
disease.  With respect to the new criteria, she mentioned that 
the Veteran is taking an antidepressant but does not discuss 
whether the Veteran is taking any medication or undergoing any 
treatment for her amenorrhea and pelvic inflammatory disease.  
Considering that the Veteran's VA and private medical records 
reflect she has sought extensive treatment for these conditions, 
the Board cannot overlook the complete absence of any discussion 
of the Veteran's medical treatment.  

Given the faults with the May 2010 VA examination report, the 
Board finds that the examination does not present an adequate 
basis for determining this claim.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Rather, the Board finds that, resolving reasonable doubt in favor 
of the Veteran, the maximum 30 percent rating is warranted for 
her amenorrhea and pelvic inflammatory disease for the entire 
period of the appeal.  As described above, the Veteran's medical 
records show an extensive history of the Veteran having been 
treated for symptoms of the disabilities at issue.  The Board 
cannot find any evidence of record to suggest that these 
treatments have controlled the Veteran's symptomatology, as, for 
example, hirsutism has been noted throughout her medical records 
despite extensive treatment.  

Because the period from June 30, 1994, through May 21, 1995, 
cannot technically be evaluated pursuant to the criteria of the 
new Diagnostic Code 7614, the Board must separately conclude that 
the Veteran's disability is most accurately characterized as 
"severe" for that period.  The Board considers the Veteran's 
continued symptomatology as discussed above, despite several 
attempts at treatment, to be indicative of severe symptomatology.  
Therefore, the Veteran does satisfy the 30 percent rating 
criteria for the entire period on appeal.  

The Board has considered whether the Veteran should be rated 
under an alternative rating code.  (The pertinent old rating 
criteria are 38 C.F.R. § 4.116a, Diagnostic Codes 7610 through 
7627, while the relevant new criteria are 38 C.F.R. § 4.116, 
Diagnostic Codes 7610 through 7629).  The Board finds, however, 
that the Veteran's disabilities are most properly rated under 
Diagnostic Code 7614 (salpingitis or disease, injury, or 
adhesions to the fallopian tube depending on whether the old or 
the new rating criteria are employed), which most accurately 
characterizes the Veteran's claim.  The other diagnostic codes 
describe symptomatology that is either not found in the case at 
hand or would not warrant a rating in excess of 30 percent.

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered; however, as the 
Veteran is being assigned the maximum available rating for the 
entire period on appeal, the assignment of staged ratings is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has also been considered, but is not here 
warranted, as the medical evidence does not present exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd., 572 F.3d 1366 
(2009).

In summary, the Board finds that the Veteran's amenorrhea and 
pelvic inflammatory disease satisfy the 30 percent rating 
criteria under both the old and the new Diagnostic Code 7614.  
Because these criteria are satisfied for the entire period of 
this appeal, the effective date of the 30 percent disability 
rating is June 30, 1994.  This constitutes the maximum available 
disability rating and constitutes a full grant of the Veteran's 
claim.


ORDER

Entitlement to a disability rating of 30 percent for amenorrhea 
and pelvic inflammatory disease is granted for the entire appeal 
period from June 30, 1994.




____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


